Citation Nr: 9930614	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
left knee postoperative residuals, with arthritis, prior to 
August 14, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
left knee postoperative residuals, with arthritis, from 
August 14, 1998.

3.  Entitlement to an increased evaluation for hiatal hernia 
with gastroesophageal reflux disease, currently evaluated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The Board observes that the veteran requested a personal 
hearing before a Member of the Board sitting at the RO in St. 
Louis, Missouri and a hearing was scheduled according to a 
June 1999 notification letter.  The hearing date was set for 
July 28, 1999.  According to a notation on the hearing 
notification letter, the veteran did not appear for the 
scheduled hearing.  Given that no request for a postponement, 
showing of good cause for failure to appear, or proper 
request for a new hearing is of record, appellate review of 
the case may now proceed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to August 14, 1998, the veteran's left knee 
postoperative residuals, with arthritis, were productive of 
pain, tenderness, swelling, instability, and impairment of 
functioning.

3.  Since August 14, 1998, the symptomatology currently 
associated with the veteran's left knee postoperative 
residuals, with arthritis, include pain, tenderness, 
swelling, instability, and impairment of functioning.

4.  The veteran's hiatal hernia with gastroesophageal reflux 
disease is productive of moderate symptomatology, including 
heartburn, reflux, and indigestion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for left knee postoperative residuals, prior to August 14, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5257 (1998)

2.  The criteria for an evaluation in excess of 30 percent 
for left knee postoperative residuals, from August 14, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5257 (1998)

3.  The schedular criteria for a separate evaluation of 10 
percent for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).


I. Left knee postoperative residuals

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that the RO granted service connection for 
chronic anterior medial rotary instability of the left knee 
in a September 1987 rating decision and assigned a 20 percent 
evaluation effective from November 1986.  Thereafter, the RO 
recharacterized this disability as postoperative residuals 
with arthritis and increased the evaluation to 30 percent 
effective from August 14, 1998.  The RO also assigned periods 
of temporary total evaluations from September 27, 1995 
through November 30, 1995 and from September 2, 1998 through 
January 31, 1999.

The veteran's left knee disability has been awarded a 30 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  Under the rating schedule, 
severe recurrent subluxation or lateral instability of the 
knee is rated at 30 percent.  This is the highest evaluation 
afforded under Diagnostic Code 5257.  For a higher 
evaluation, there must be ankylosis of the knee, limitation 
of extension of the leg to 30 degrees, or nonunion of the 
tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5261, 5262 (1998).

A veteran who has arthritis and instability of the knee may 
be entitled to a separate rating.  If a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
limitation of motion or painful motion, a separate rating is 
available under Diagnostic Code 5003 or 5010.  See VAOPGCPREC 
9-98, Fed. Reg. 63 (1998).  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40, 4.45 (1998), the 
VA is required to consider whether an increased evaluation 
could be assigned on the basis of functional loss due to pain 
or weakness to the extent that any such symptoms are 
supported by adequate pathology.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  See also Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997) (38 C.F.R. § 4.40 does not require a 
separate rating for pain, but the impact of pain must be 
considered in making a rating determination).  However, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), the United States 
Court of Appeals for Veterans Claims (Court) noted that since 
Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.

During a VA examination in March 1995, the examiner found no 
swelling or limitation of motion.  The only objective 
findings were tenderness to pressure of the patella and 
crepitus with movement.  The veteran was diagnosed with post-
operative left medial meniscus tear and post-traumatic 
arthritis.

An April 1995 letter from Carol L. Prchal, M.D., stated that 
the veteran had intermittent pain and swelling of the left 
knee secondary to his osteoarthritis.  She believed that the 
veteran's condition would most likely become worse and would 
be exacerbated by very strenuous use of the left knee.  An 
April 1995 letter from Thomas A. Niccolai, M.D., stated that 
the veteran had significant medial compartment arthritis 
which had recently become much more symptomatic.  The veteran 
also had a large synovial cyst along the medial compartment 
which required drainage.  Dr. Niccolai opined that the 
veteran's left knee arthritis was progressive and that it 
restricted his daily activities and employment.

At a hearing before the RO in September 1995, the veteran 
testified that he experienced continuous dull pain in his 
left knee which occasionally flared up.  The knee also 
occasionally gave out or locked, and it often swelled.  He 
had some problems climbing stairs and being on his feet for 
extended periods of time.  He could no longer engage in 
physical activities or sports.  He was presently employed as 
a boiler plate operator which involved walking on steel and 
concrete.  This aggravated his knee condition and he had used 
a substantial amount of sick leave.  To alleviate his 
symptoms, he would wrap the knee and pack it in ice.  He 
regularly took prescription pain medication and anti-
inflammatory medications.  He had his knee aspirated several 
times during the past few years and had received Cortisone 
injections.  He was presently scheduled for arthroscopic 
surgery.

An October 1995 letter from Thomas A. Niccolai, M.D., stated 
that the veteran had severe medial compartmental and 
patellofemoral compartment degeneration of the knee joint.  A 
recent arthroscopic evaluation had found severe 
chondromalacia in the medial compartment and cartilage change 
in the patellofemoral compartment.  The present diagnosis was 
post-traumatic, post-meniscectomy arthritis of the left knee.  
The veteran was having more problems standing, climbing, and 
crawling at work.  Dr. Niccolai opined that there was a 
strong likelihood that the pain would increase over the next 
several years, that the arthritis was progressive, and that 
the veteran would need surgery in the future.  He recommended 
permanent restrictions with a sedentary job.

Office notes from Dr. Niccolai showed follow-up appointments 
in August and September 1995 for tricompartmental arthritis 
of the knee.  The knee was described as swollen and painful 
and the veteran was treated with Cortisone and Percocet.  A 
November 1995 x-ray report showed degenerative arthritis 
mostly confined to the medial compartment.  At a follow-up 
visit, it was noted that the veteran had shown no improvement 
from prior knee surgery and continued to have significant 
pain.

During a VA examination in December 1996, the veteran 
reported that he could walk but that he could no longer run 
or play sports due to the knee locking and swelling.  
Examination findings included a deep knee bend to 45 degrees 
with complaints of pain, flexion to 115 degrees with pain 
across the patella, and full extension.  McMurray's testing 
elicited a popping noise and crepitus was present.  The 
veteran was assessed with meniscus instability and history of 
meniscus tear, partial medial meniscectomy, arthrotomy for 
debridement, meniscus repair, and cyst removal.

The veteran was followed by Cornelius Britt, M.D., from March 
through September 1997 for severe osteoarthritis of the left 
knee.  An April 1997 radiological report showed severe 
degenerative changes of the left knee particularly involving 
the patellofemoral interface and medial joint compartment.  
During a visit in March 1997, the veteran complained of 
recurrent effusion and pain of the left knee.  Physical 
examination found crepitus with range of motion.  In 
September, the doctor opined that the veteran's knee 
condition was not expected to improve and that he probably 
would require a total knee replacement.

During a hearing before the RO in October 1997, the veteran 
testified that he suffered from constant pain, that he could 
not run, and that he had problems walking on uneven surfaces 
and climbing stairs.  The knee stayed swollen and 
instability, popping, and locking were present.  The veteran 
was now medically retired from his job.

A September 1997 letter from Gary W. Sides, D.O., stated that 
he had recently physically examined the veteran.  He 
described the veteran as having had limited mobility with 
continuing pain and swelling since 1995.  His current 
diagnosis was chronic degenerative joint disease with 
multiple surgeries.  He was expected to have decreasing 
mobility and although he remained ambulatory, he could not 
climb ladders or stairs, or stand for a lengthy period of 
time.

During a VA examination in July 1998, the veteran complained 
of pain and difficulty with ambulating.  Upon examination, 
Lachman and McMurray's testing did not show increased laxity 
but did cause pain across the patella.  Drawer's testing 
showed a slight increase in forward excursion.  The examiner 
also noted pain in the lateral and medial aspects of the knee 
and the veteran reported pinpoint tenderness on deep 
palpation in the area of the tibiofibular junction.  He could 
only squat 25 percent.  The veteran was diagnosed with 
degenerative joint disease of the left knee.

A private radiological report from August 1998 showed 
advanced degenerative change, loose bodies, and joint space 
narrowing.  In September 1998, the veteran underwent surgery 
of the left knee described as diagnostic arthroscopy, 
arthroscopic partial lateral meniscectomy, and debridement 
arthroscopy.  The postoperative diagnosis was moderately 
severe arthrosis with an acute lateral meniscal tear.  
Following surgery, he was given injections due to chronic 
enlargement of the knee and soft tissue puffiness.

In summary, the Board concludes that the veteran's impairment 
of the left knee may be characterized as severe and that his 
disability picture more nearly approximated the criteria 
contemplated by the 30 percent rating pursuant to Diagnostic 
Code 5257, prior to August 14, 1998.  Objective medical 
findings during this time period included pain, tenderness, 
swelling, instability, crepitus, severe arthritis, and 
substantial limitation of daily activities.  The Board 
believes that the veteran's statements regarding the severity 
of the demonstrated symptomatology are credible and that such 
symptoms more nearly approximated a left knee disability that 
was severe in degree.  Therefore, the record shows the 
increased severity necessary for the next higher evaluation 
prior to August 14, 1998.

Nonetheless, the Board further finds that the evidence of 
record does not support an evaluation in excess of 30 percent 
for the veteran's left knee disability either before or from 
August 1998.  The impairment of the veteran's knee is 
properly characterized as severe, with pain, instability, and 
interference with sitting and standing.  As 30 percent is the 
highest disability rating under Diagnostic Code 5257, the 
evidence must show ankylosis of the knee, extension limited 
to 30 degrees, or nonunion of the tibia and fibula to warrant 
a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5261, 5262 (1998).  The medical evidence does not 
reflect the presence of these impairments; therefore, the 
veteran's claim for an increased evaluation must be denied.  

Finally, as noted, in certain cases, the veteran may be rated 
separately under Diagnostic Code 5003 and 5257 based on 
additional disability.  VAOPGCPREC 23-97.  Such a separate 
rating is possible where there is x-ray evidence of arthritis 
with limitation of motion that is at least zero-percent 
disabling under Diagnostic Code 5260 or 5261, which is not 
shown in this case.  However, although the veteran does not 
have limitation of motion that meets this requirement, he 
demonstrated pain on motion on repeat examination.  Under 38 
C.F.R. § 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  See Hicks v. Brown, 8 Vet. App. 417, 420-
21 (1995).  Therefore, a separate rating may also be 
available for arthritis confirmed by x-ray findings based on 
pain on motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991) (Where there is pain on motion of a major 
joint, and arthritis is established by x-ray evidence, such 
pain on motion is deemed to be limited motion and entitled to 
a 10 percent rating under Diagnostic Code 5003 even though 
there is no actual limitation of motion).  The Board has 
determined that the veteran meets the criteria for a separate 
evaluation of his left knee disability due to x-ray evidence 
of severe arthritis of the left knee.  See VAOPGCPREC 9-98, 
Fed. Reg. 63 (1998). The Board notes that the veteran has 
reported having continuous dull pain in his left knee that 
occasionally flared up.  For example, although there was no 
limitation of motion shown on examination in March 1995, 
there was tenderness to pressure of the patella.  Dr. Prchal 
has indicated that the veteran's knee was characterized by 
intermittent pain and that his condition would most likely 
become worse and would be exacerbated by very strenuous use 
of the left knee.  Dr. Niccolai opined that the veteran's 
left knee arthritis restricted his daily activities and 
employment and he reported that the veteran had pain and 
arthritis of the left knee on several occasions.  Further, on 
VA examination in December 1996, flexion was to 115 degrees 
with pain although there was full extension, and on VA 
examination in July 1998, flexion of the left knee was to 110 
degrees, again with pain.  The Board has considered the 
effect of pain on motion causing limitation of function in 
rating the veteran's disability and finds that it warrants a 
separate 10 percent under Diagnostic Code 5003 for arthritis 
based on pain on motion.  See 38 C.F.R. §§ 4.40, 4.45. 4.59 
(1998); DeLuca v. Brown, supra. 

II.  Hiatal hernia with gastroesophageal reflux disease

The record shows that the RO granted service connection for 
esophagitis in a September 1987 rating decision and assigned 
a noncompensable evaluation effective from November 1986.  
The RO recharacterized this disability as hiatal hernia with 
gastroesophageal reflux disease and increased the assigned 
rating to 10 percent effective from February 1995.  
Subsequent rating decisions have confirmed and continued this 
evaluation.

The veteran's hiatal hernia with gastroesophageal reflux 
disease has been awarded a 10 percent schedular evaluation 
pursuant to 38 C.F.R. § 4.115, Diagnostic Code 7346 (1998).  
Under the rating schedule, a 10 percent evaluation is for 
assignment with two or more symptoms contemplated for the 30 
percent evaluation but of less severity.  The 30 percent 
evaluation is for assignment with findings of persistently 
recurrent epigastric distress and dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
38 C.F.R. § 4.115, Diagnostic Code 7346 (1998).

The Board observes that in evaluating diseases of the 
digestive system, there are diseases, particularly within the 
abdomen, which, while differing in the site of the pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principal against pyramiding as outlined in 38 
C.F.R. § 4.14.  38 C.F.R. § 4.113 (1998).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1998).

Private medical records indicate that the veteran was seen 
for complaints of rectal bleeding from March 1990 through 
June 1994.  The veteran provided a history of 
gastroesophageal reflux disease with symptoms of mild 
abdominal pain with nausea.  However, the rectal bleeding was 
attributed to the presence of hemorrhoids and a sigmoidoscopy 
performed in March 1991 suggested inflamed internal 
hemorrhoids.

During a VA examination in March 1995, the veteran was 
reported to be 5 feet, 9 inches, and to weigh 260 pounds.  He 
complained of epigastric pain, heartburn, and loose stools.  
He was diagnosed with a hiatal hernia with gastroesophageal 
reflux disease, a ventral hernia, distal esophagitis, and a 
history of internal hemorrhoids.  Private medical records 
show that an endoscopy was performed in May 1995 which 
discovered minimal esophagitis, a hiatal hernia, and minimal 
gastric ulcerations.

The veteran appeared at a hearing before the RO in September 
1995.  He testified that he presently took Zantac and 
prescription medication to alleviate his gastrointestinal 
symptoms.  He did not follow a specific diet.  He reported 
the occurrence of heartburn and indigestion every day and 
soft stools approximately six times per day.  He explained 
that he presently had no active ulcers but that he had 
minimal gastric ulceration and minimal esophagitis.  He 
stated that he had a ventral hernia, which was nonservice-
connected.

Private medical records in August 1996 show that the veteran 
complained of heartburn and spitting up blood.  He was 
assessed with gastroesophageal reflux disease and history of 
peptic ulcer disease.  In October 1996, the veteran 
complained of gastric pain, heartburn, and indigestion.  His 
medical history was noted to include gastric ulcers, 
gastroesophageal reflux disease, and umbilical hernia.  The 
only objective finding upon examination was some 
midepigastric tenderness.

During a VA examination in December 1996, the veteran 
complained of daily nausea, vomiting after eating, and a bile 
taste that traveled up his nose and throat while sleeping.  
Upon examination, the examiner noted that the veteran was 5 
feet, 8 inches, and weighed 265 pounds.  The examiner also 
observed a ventral hernia, moderate size, reducible, and 
nontender.  The veteran was diagnosed with symptomatic 
gastroesophageal reflux disease, resolved duodenal ulcer, 
repaired umbilical hernia, and a ventral hernia.

The veteran appeared at a hearing before the RO in October 
1997.  He testified that he had a large ventral hernia which 
caused esophagitis.  He claimed that he produced an excessive 
amount of stomach acid and that he could not sleep without 
Zantac although he still had a problem with reflux at night.  
He indicated that he was aware that he had both a ventral and 
hiatal hernia, but that the ventral hernia had not bothered 
him for very long.  The veteran underwent another VA 
examination in July 1998.  He complained of reflux symptoms 
associated with his hiatal hernia.  The examination showed 
evidence of a moderate sized ventral hernia with hypogastric 
discomfort on deep palpation.

Based upon the above findings, the Board concludes that the 
evidence of record fails to establish entitlement to an 
evaluation in excess of 10 percent for hiatal hernia with 
gastroesophageal reflux disease.  The Board observes that the 
veteran suffers from symptomatology including reflux, 
heartburn, indigestion, and regurgitation.  The Board notes 
that the veteran also has a ventral hernia and has been 
diagnosed with a duodenal ulcer, an umbilical hernia, 
hemorrhoids (for which service connection and a separate 
evaluation has been established), and other nonservice-
connected disabilities which may contribute to his epigastric 
discomfort.

Nonetheless, even were the Board to consider all of the 
veteran's epigastric symptomatology as being related to his 
hiatal hernia with reflux in evaluating this disability, the 
veteran has not exhibited the symptoms necessary for an award 
of the next higher evaluation.  Specifically, the evidence 
shows that the veteran does suffer from recurrent epigastric 
distress, pyrosis, and regurgitation, but it does not show 
the presence of dysphagia and substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Therefore, as the record does not show the severity necessary 
for the next higher evaluation, the veteran's claim must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
left knee or hiatal hernia disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although the Board notes that the 
veteran reported on VA examination in July 1998 that he had 
been forced to retire on disability from his employment with 
the Department of Defense and that he had had difficulty in 
obtaining employment since due to problems with his knee, it 
is clear that from correspondence received from the veteran 
in January 1999 that he was employed.  Moreover, the Board 
notes that the ratings assigned the veteran's left knee 
disability are indicative of a significant disability and 
contemplate interference with employment.  However, in the 
absence of exceptional or unusual factors not contemplated by 
the regular schedular standards, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for left knee 
postoperative residuals, prior to August 14, 1998, is 
granted.

An evaluation in excess of 30 percent for left knee 
postoperative residuals, with arthritis, from August 14, 
1998, is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate evaluation of 10 percent for arthritis 
of the left knee is granted.

An evaluation in excess of 10 percent for hiatal hernia with 
gastroesophageal reflux disease is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

